
	

113 HRES 223 IH: Expressing the sense of the House of Representatives concerning the ongoing conflict in Syria and the urgent need for the Syrian Opposition Coalition and local coordinating committees in Syria to assume the responsibilities of governance including the establishment of institutions of transitional justice, and to guarantee the rights of all Syria’s people, regardless of ethnic or religious affiliation.
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 223
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Mr. Moran submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives concerning the ongoing conflict in Syria and the urgent need
		  for the Syrian Opposition Coalition and local coordinating committees in Syria
		  to assume the responsibilities of governance including the establishment of
		  institutions of transitional justice, and to guarantee the rights of all
		  Syria’s people, regardless of ethnic or religious affiliation.
	
	
		Whereas the civil war in Syria, which exploded when the
			 dictatorial regime of Bashar al Assad violently suppressed peaceful
			 demonstrations by Syria’s citizens, has killed more than 70,000 Syrians,
			 created as many as 4,000,000 internally displaced, and driven some 1,200,000 to
			 seek refuge in neighboring countries, mobilizing an international response
			 encompassing pledges of assistance totaling over $1,000,000,000;
		Whereas the 40-year history of undemocratic, repressive
			 leadership under the regime of Bashar al Assad and his father Hafez al Assad
			 has eroded civil society, debilitated the capacity for self government, and
			 undermined confidence in the rule of law in Syria;
		Whereas the Syrian opposition, though lacking
			 comprehensive and coordinated assistance from the international community, and
			 suffering constant attacks by the Assad regime, has succeeded in establishing
			 effective self-government in significant sections of the country and is
			 developing a capacity to exercise responsible authority and deliver essential
			 services;
		Whereas the United States Government recognizes the Syrian
			 Opposition Coalition as the legitimate representative of the Syrian people and
			 is assisting the Council and its affiliated local coordinating bodies to
			 establish structures of governance, including mechanisms for the provision of
			 security and justice;
		Whereas the Syrian population is about 70 percent Sunni
			 and also includes large minorities of Alawites and Christians (including Greek
			 Orthodox, Syriac Orthodox, Armenian Apostolic, and Eastern Rite Catholics), as
			 well as smaller numbers of Shia (including Ismailis), Druze, Ezidi, Mandaean,
			 and Jewish communities with longstanding ancient and indigenous ties to the
			 area;
		Whereas according to the February 5, 2013, Report of the
			 Independent International Commission of Inquiry on the Syrian Arab Republic,
			 the conflict is becoming increasingly sectarian;
		Whereas the Syrian Government has sought to exacerbate
			 ethnic and religious tensions by employing paramilitary forces, known as
			 shabiha, to terrorize communities suspected of sympathizing with the
			 opposition, and has thus sown the seeds of unbridled sectarian conflict;
		Whereas elements of the opposition have reportedly engaged
			 in isolated instances of attacks on religious shrines in areas of mixed
			 ethnicity, which if they become more widespread jeopardize a transition to a
			 post-conflict, democratic, and pluralistic Syria; and
		Whereas members of the international community, notably
			 Iran, Russia, and China, have undermined international consensus for a peaceful
			 resolution of the conflict, stymied efforts to halt the Syrian Government’s
			 atrocities, maintained military support for Bashar al Assad’s onslaught against
			 civilians, or blocked action at the United Nations Security Council: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)calls on the Syrian Opposition Coalition to
			 publicly outline a detailed vision of inclusion for all of Syria’s people,
			 including a guarantee of full citizenship and equality under the law;
			(2)calls on the Obama Administration, in close
			 cooperation with international and regional partners, to continue to support
			 the Syrian Opposition Coalition as it develops mechanisms of transitional
			 justice guaranteeing the rights of all citizens under the law, and to support
			 the Syrian Opposition Coalition as it forms an inclusive and democratic
			 provisional government; and
			(3)urges all parties
			 in the conflict to respect international humanitarian law, protect minorities,
			 preserve minority cultural and religious sites, and hold accountable those who
			 violate these norms.
			
